Exhibit 10.16

GigCapital, Inc.

4 Palo Alto Square, Suite 232

3000 El Camino Real

Palo Alto, CA 94306

December 7, 2017

John Mikulsky

 

 

 

 

 

  RE: Grant of Insider Shares

Dear Mr. Mikulsky:

We are pleased that you (“you” or “Director”) have agreed to serve on the Board
of Directors (the “Board”) of GigCapital, Inc., a Delaware corporation (the
“Company”). In exchange for your services as a member of the Board, you are
hereby granted 20,000 shares (the “Insider Shares”) of the common stock, par
value $0.0001 per share (“Common Stock”), of the Company, pursuant to the terms
of this agreement (this “Agreement”), as follows:

1. Grant of Insider Shares. Solely in consideration for your services as a
member of the Board, the Company hereby grants the Insider Shares to you. The
Company will deliver to you a certificate registered in your name representing
the Insider Shares.

2. Representations, Warranties and Agreements.

2.1. Director’s Representations, Warranties and Agreements. To induce the
Company to issue the Insider Shares to Director, Director hereby represents and
warrants to the Company and agrees with the Company as follows:

2.1.1. No Government Recommendation or Approval. Director understands that no
federal or state agency has passed upon or made any recommendation or
endorsement of the offering of the Insider Shares.

2.1.2. No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by Director of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i) any agreement,
indenture or instrument to which Director is a party, (ii) any law, statute,
rule or regulation to which the Director is subject, or (iii) any agreement,
order, judgment or decree to which Director is subject.

2.1.3. Organization and Authority. Director possesses all requisite power and
authority necessary to carry out the transactions contemplated by this
Agreement. Upon execution and delivery by Director, this Agreement will be a
legal, valid and binding agreement of Director, enforceable against Director in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

2.1.4. Experience, Financial Capability and Suitability. Director is:
(i) sophisticated in financial matters and is able to evaluate the risks and
benefits of the acquisition of the Insider Shares and (ii) able to bear the
economic risk of such acquisition of the Insider Shares for an indefinite period
of time because the Insider Shares have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”) and therefore cannot be resold
unless subsequently registered under the Securities Act or an exemption from
such registration is available. Director is capable of evaluating the merits and
risks of such acquisition of the Insider Shares and has the capacity to protect
his own interests. Director must bear the economic risk of the Insider Shares
until the Insider Shares are sold pursuant to: (x) an effective registration
statement under the Securities Act or (y) an exemption from registration
available with respect to such sale. Director is able to bear the economic risks
and to afford a complete loss of Director’s investment in the Insider Shares.

 

1



--------------------------------------------------------------------------------

2.1.5. Access to Information; Independent Investigation. Prior to the execution
of this Agreement, Director has had the opportunity to ask questions of and
receive answers from representatives of the Company concerning the Company, as
well as the finances, operations, business and prospects of the Company, and the
opportunity to obtain additional information to verify the accuracy of all
information so obtained. Director has relied solely on Director’s own knowledge
and understanding of the Company and its business based upon Director’s own due
diligence investigation and the information furnished pursuant to this
paragraph. Director understands that no person has been authorized to give any
information or to make any representations which were not furnished pursuant to
this Section 2 and Director has not relied on any other representations or
information in making his investment decision, whether written or oral, relating
to the Company, its operations or its prospects.

2.1.6. Restrictions on Transfer; Shell Company. Director understands the Insider
Shares are being offered in a transaction not involving a public offering within
the meaning of the Securities Act. Director understands the Insider Shares will
be “restricted securities” as defined in Rule 144(a)(3) under the Securities Act
and Director understands that the certificate representing the Insider Shares
will contain a legend in respect of such restrictions. If in the future the
Director decides to offer, resell, pledge or otherwise transfer the Insider
Shares, such Insider Shares may be offered, resold, pledged or otherwise
transferred only in accordance with the provisions of Sections 4.1 and 4.2
hereof. Director agrees that if any transfer of its Insider Shares or any
interest therein is proposed to be made, as a condition precedent to any such
transfer, Director may be required to deliver to the Company an opinion of
counsel satisfactory to the Company. Absent registration or an exemption, the
Director agrees not to resell the Insider Shares. Director further acknowledges
that because the Company is a shell company, Rule 144 may not be available to
the Director for the resale of the Insider Shares until at least one year
following consummation of the initial Business Combination of the Company,
despite technical compliance with the certain requirements of Rule 144 and the
release or waiver of any contractual transfer restrictions. For the purposes of
this Agreement, the term “Business Combination” means a merger, share exchange,
asset acquisition, stock purchase, recapitalization, reorganization or other
similar business combination with one or more businesses or entities.

3. Waiver of Liquidation Distributions; Redemption Rights. In connection with
the Insider Shares granted pursuant to this Agreement, the Director hereby
waives any and all right, title, interest or claim of any kind in or to any
distributions by the Company from the trust account which will be established
for the benefit of the Company’s public stockholders and into which
substantially all of the proceeds of the initial public offering of the
Company’s equity securities (the “IPO”) will be deposited (the “Trust Account”),
in the event of a liquidation of the Company upon the Company’s failure to
timely complete an initial Business Combination. For purposes of clarity, in the
event the Director purchases Common Stock in the IPO or in the aftermarket, any
additional Common Stock so granted shall be eligible to receive any liquidating
distributions by the Company. However, in no event will the Director have the
right to redeem any shares of Common Stock into funds held in the Trust Account
upon the successful completion of an initial Business Combination.

4. Restrictions on Transfer.

4.1. Securities Law Restrictions. In addition to the restrictions set forth in
Section 4, Director shall not sell, transfer, pledge, hypothecate or dispose of
all or any part of the Insider Shares prior to the date on which the Company
completes its initial Business Combination. Notwithstanding the foregoing,
Director may transfer the Insider Shares to Permitted Transferees as such term
is defined in the Insider Letter (as defined below), provided that such
Permitted Transferees must agree in writing to be bound by this Section 4 and
such Insider Shares remain subject to forfeiture as provided in Section 5.
Director agrees not to sell, transfer, pledge, hypothecate or otherwise dispose
of all or any part of the Insider Shares unless, prior thereto (a) a
registration statement on the appropriate form under the Securities Act and
applicable state securities laws with respect to the Insider Shares proposed to
be transferred shall then be effective or (b) the Company has received an
opinion from counsel reasonably satisfactory to the Company, that such
registration is not required because such transaction is exempt from
registration under the Securities Act and the rules promulgated by the
Securities and Exchange Commission thereunder and with all applicable state
securities laws.

 

2



--------------------------------------------------------------------------------

4.2. Lock-ups. Director acknowledges that the Insider Shares will be subject to
restrictions on transfer (the “Lock-ups”) contained in that certain letter
agreement (the “Insider Letter”), of even date herewith, by and between the
Company, the undersigned and each other person who is, as of the date hereof, an
executive officer, director or director nominee of the Company, which Insider
Letter shall be substantially in the form to be filed as an exhibit to the
Registration Statement.

4.3. Restrictive Legends. All certificates representing the Insider Shares shall
have endorsed thereon legends substantially as follows:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL, IS AVAILABLE.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCK-UP
PROVISIONS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED DURING THE TERM OF THE LOCKUP PERIOD. ANY TRANSFEREE SHALL BE SUBJECT
TO THE RESTRICTIONS SET FORTH IN THE GRANT AGREEMENT.”

4.4. Additional Insider Shares or Substituted Securities. In the event of the
declaration of a stock dividend, the declaration of a special dividend payable
in a form other than Common Stock, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding Common Stock without receipt of consideration, any new,
substituted or additional securities or other property which are by reason of
such transaction distributed with respect to any Insider Shares subject to
Section 4 and Subsections 4.4-4.5, or into which such Insider Shares thereby
become convertible shall immediately be subject to this Section 4. Appropriate
adjustments to reflect the distribution of such securities or property shall be
made to the number or class of Insider Shares subject to this Section 4.

4.5. Registration Rights. Director acknowledges that the Insider Shares are
being acquired pursuant to an exemption from the registration requirements of
the Securities Act and will become freely tradable only after certain conditions
are met or they are registered pursuant to a Registration Rights Agreement to be
entered into with the Company prior to the closing of the IPO.

5. Forfeiture. If Director ceases to be a member of the Board due to Director’s
resignation or removal for cause at time prior to the date on which the Company
completes its initial Business Combination, all of the Insider Shares granted
hereunder will be automatically forfeited by Director for no consideration and
immediately cancelled by the Company.

6. Voting and Redemption of Insider Shares. Director agrees to vote the Insider
Shares in favor of an initial Business Combination that the Company negotiates
and submits for approval to the Company’s stockholders and shall not seek
redemption with respect to such Insider Shares. Additionally, the Director
agrees not to redeem any Insider Shares in connection with a redemption or
tender offer presented to the Company’s stockholders in connection with an
initial Business Combination negotiated by the Company.

7. Section 83(b) Election. Director understands that Section 83(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
the difference between the amount paid for the Insider Shares and the Fair
Market Value of the Insider Shares as of the date any restrictions on the
Insider Shares lapse. In this context, “restriction” means the obligation of
Director to forfeit the Insider Shares as set forth in Section 5 of this
Agreement. Director understands that Director may elect to be taxed at the time
the Insider Shares are purchased, rather than when and as the restriction
expires, by filing an election under Section 83(b) (an “83(b) Election”) of the
Code with the Internal Revenue Service within thirty (30) days from the date of
grant. Even if the Fair Market Value of the Insider Shares at the time of the
execution of this Agreement equals the amount paid for the Insider Shares, the
election must be made to avoid income under Section 83(a) in the future.
Director understands that failure to file such an election in a timely manner
may result in adverse tax consequences for Director. Director further
understands that an additional copy of such election form should be filed with
his federal income tax return for the calendar year in which the date of this
Agreement falls. Director acknowledges that the foregoing is only a

 

3



--------------------------------------------------------------------------------

summary of the effect of United States federal income taxation with respect to
purchase of the Insider Shares hereunder, and does not purport to be complete.
Director further acknowledges that the Company has directed Director to seek
independent advice regarding the applicable provisions of the Code, the income
tax laws of any municipality, state or foreign country in which Director may
reside, and the tax consequences of Director’s death.

Director agrees that he will execute and deliver to the Company with this
executed Agreement a copy of the Acknowledgment and Statement of Decision
Regarding Section 83(b) Election (the “Acknowledgment”), attached hereto as
Exhibit A. Director further agrees that Director will execute and submit with
the Acknowledgment a copy of the 83(b) Election, attached hereto as Exhibit B,
if Director has indicated in the Acknowledgment his decision to make such an
election.

8. Tax Consequences. Purchaser should obtain advice from an appropriate
independent professional adviser with respect to, and under the laws of
Purchaser’s country of residence and/or citizenship, the taxation implications
of the grant, issuance, purchase, retention, assignment, release, cancellation,
sale or any other disposal of the Shares (each, a “Trigger Event”). Purchaser
should also obtain advice in respect of the taxation indemnity provisions under
Section 7 below.

9. Indemnification; Tax Indemnity. Each party shall indemnify the other against
any loss, cost or damages (including reasonable attorneys’ fees and expenses)
incurred as a result of such party’s breach of any representation, warranty,
covenant or agreement in this Agreement. Notwithstanding the foregoing or
anything herein to the contrary, to the extent permitted by law, Director hereby
agrees to indemnify and keep indemnified the Company and the Company as trustee
for and on behalf of any affiliate entity, in respect of any liability or
obligation of the Company and/or any affiliate entity to account for income tax
or any other taxation provisions under the laws of Director’s country of
citizenship and/or residence to the extent arising from a Trigger Event.

10. Other Agreements.

10.1. Further Assurances. Director agrees to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

10.2. Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be in writing and delivered: (i) personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

10.3. Entire Agreement. This Agreement, together with the Insider Letter and the
Registration Rights Agreement, embodies the entire agreement and understanding
between the Director and the Company with respect to the subject matter hereof
and supersedes all prior oral or written agreements and understandings relating
to the subject matter hereof. No statement, representation, warranty, covenant
or agreement of any kind not expressly set forth in this Agreement shall affect,
or be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

10.4. Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by all parties
hereto.

10.5. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

 

4



--------------------------------------------------------------------------------

10.6. Assignment. The rights and obligations under this Agreement may not be
assigned by either party hereto without the prior written consent of the other
party.

10.7. Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.

10.8. Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of New York applicable to contracts wholly performed within the borders of such
state, without giving effect to the conflict of law principles thereof.

10.9. Severability. In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court deems it
reasonable and enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

10.10. No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of such party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

10.11. Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Agreement or in any other
agreement, certificate or instrument provided for or contemplated hereby, shall
survive the execution and delivery hereof and any investigations made by or on
behalf of the parties.

10.12. No Broker or Finder. Each of the parties hereto represents and warrants
to the other that no broker, finder or other financial consultant has acted on
its behalf in connection with this Agreement or the transactions contemplated
hereby in such a way as to create any liability on the other. Each of the
parties hereto agrees to indemnify and hold the other harmless from any claim or
demand for commission or other compensation by any broker, finder, financial
consultant or similar agent claiming to have been employed by or on behalf of
such party and to bear the cost of legal expenses incurred in defending against
any such claim.

10.13. Headings and Captions. The headings and captions of the various sections
of this Agreement are for convenience of reference only and shall in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

10.14. Counterparts. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

5



--------------------------------------------------------------------------------

10.15. Construction. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular section unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.

10.16. Mutual Drafting. This Agreement is the joint product of the Director and
the Company and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this Agreement and return it to us.

 

Very truly yours, GIGCAPITAL, INC. /s/ Avi S. Katz Dr. Avi S. Katz, Chairman of
the Board and Chief Executive Officer

Accepted and agreed this 7th day of December, 2017.

 

/s/ John Mikulsky John Mikulsky

 

Signature Page to Subscription Agreement – Director Nominees



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND STATEMENT OF DECISION

REGARDING SECTION 83(b) ELECTION

The undersigned (which term includes the undersigned’s spouse), _______________,
a grantee of 20,000 shares (the “Insider Shares”) of Common Stock of GigCapital,
Inc., a Delaware corporation (the “Company”) hereby states as follows:

1. The undersigned either [check and complete as applicable]:

 

  (a) ____ has consulted, and has been fully advised by, the undersigned’s own
tax advisor, __________________________, whose business address is
_____________________________, regarding the federal, state and local tax
consequences of acquiring the Insider Shares, and particularly regarding the
advisability of making elections pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”) and pursuant to the corresponding
provisions, if any, of applicable state law; or

 

  (b) ____ has knowingly chosen not to consult such a tax advisor.

2. The undersigned hereby states that the undersigned has decided [check as
applicable]:

 

  (a) ____ to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Insider
Shares Grant Agreement, an executed form entitled “Election Under Section 83(b)
of the Internal Revenue Code of 1986;” or

 

  (b) ____ not to make an election pursuant to Section 83(b) of the Code.

3. Neither the Company nor any subsidiary or representative of the Company has
made any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned’s acceptance of Insider Shares or of the making
or failure to make an election pursuant to Section 83(b) of the Code or the
corresponding provisions, if any, of applicable state law.

 

Date:   __________________      

 

        Name: Date:   __________________      

 

        Spouse         Print Name:                                          
                                                    



--------------------------------------------------------------------------------

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year, the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

 

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER: _____________________

NAME OF SPOUSE: _____________________

ADDRESS:    _____________________________

                        _____________________________

IDENTIFICATION NO. OF TAXPAYER: _______________

IDENTIFICATION NO. OF SPOUSE: _______________

TAXABLE YEAR: _______________

 

2. The property with respect to which the election is made is described as
follows:

_______________ shares of the Common Stock of GigCapital, Inc., a Delaware
corporation (the “Company”).

 

3. The date on which the property was transferred is: _______________

 

4. The property is subject to the following restrictions:

The shares are subject to forfeiture and cancellation by the Company for no
consideration upon termination of taxpayer’s employment or consulting
relationship due to taxpayer’s resignation or termination for cause prior to the
date of the Company’s initial Business Combination (as defined in the grant
agreement).

 

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $_______________.

 

6. The amount (if any) paid for such property: $______________



--------------------------------------------------------------------------------

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:   __________________      

 

        Name: Dated:   __________________      

 

        Spouse:         Print Name:                                          
                                                   